DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 03/31/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Imported Citations

	The imported citations submitted 08/18/2020 have been considered.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting

Claims 3 and 14 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 1 and 13, respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Allowable Subject Matter

Claims 1, 2 and 4-13 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches receive first image data representing a first size image, the first image data being data indicating the first size image including a plurality of object images arranged in a first arranged manner within a first size, create second image data representing a second size image, the second size image including the plurality of the object images indicated by the extracted plurality of pieces of object data arranged in a second arranged manner within a second size, the second size being a label size different from the A-series paper sizes and the letter size. 
The closest prior art, Ishibashi (US 20070086055 A1), teaches optimizing surface area of a predetermined print medium size by rearranging the number of images that would fit based on the given page size. The prior art fails to extract image objects and create second image data representing a second size image, the second size image including the plurality of the object images indicated by the extracted plurality of pieces of object data arranged in a second arranged manner within a second size, the second size being a label size different from the A-series paper sizes and the letter size.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

February 13, 2021